                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE


   DOUGLAS JORDAN,                                    )
                                                      )
                Plaintiff,                            )
                                                      )
   v.                                                 )   No. 3:16-CV-122-PLR-CCS
                                                      )
   BLOUNT COUNTY, JAMES BROOKS, and                   )
   SCOTT CARPENTER,                                   )
                                                      )
                Defendants.                           )


                               MEMORANDUM AND ORDER



          Plaintiff Douglas Jordan was convicted of second-degree murder in October of

   2002. Following denial of his direct appeal, Jordan filed a petition for post-conviction

   relief. In the post-conviction proceedings, Jordan discovered that Blount County detectives

   found a knife during their investigation that was never provided to his criminal defense

   attorney. Jordan also discovered investigative documents – one detailing how the knife

   was discovered, and a memo dated March 13, 1998, regarding interviews with potential

   other suspects in the case that were never disclosed. On January 25, 2011, the Tennessee

   Court of Criminal Appeals determined that Jordan was entitled to a new trial due to the

   non-disclosure of the knife and investigative documents. Jordan v. State, 343 S.W.3d 84,

   97-100 (Tenn.Ct.App. 2011). Jordan was retried and acquitted on March 28, 2015.




Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 1 of 28 PageID #: 4182
          Jordan sues defendants pursuant to 42 U.S.C. § 1983 for violation of his rights under

   the First and Fourteenth Amendments and for common law negligence stemming from

   suppression of exculpatory evidence.

                                        I. Background

          The facts pertaining to the murder of Jennifer Byerly and the investigation are taken

   from the Tennessee Court of Criminal Appeals post-conviction relief order and the record

   in this case. Jordan v. State of Tennessee, 343 S.W.3d 84 (Tenn.Ct.App. 2011).

          On March 11, 1998, Jennifer Byerly, who was deaf and mute, was at the End Zone

   bar on Alcoa Highway near the Knoxville airport. An employee at the bar, Mary Roberts,

   who was a neighbor of Byerly, saw her “talking to the Mexicans” who frequented the bar,

   and, because she felt the men were acting inappropriately toward Byerly, she asked them

   to leave. Byerly, who was crying, stayed in a booth. Jordan, whom Roberts had seen in

   the bar several times previously, asked about Byerly and then obtained a paper and pencil

   before going to sit with her in the booth. Roberts saw the two pass notes before Jordan

   stood and went to the restroom. Jordan then left the bar through a back door at about 11:30

   p.m., and Byerly left through the front door.

          At trial, Roberts testified that during the two years Byerly had been a patron of the

   End Zone, she had pretty much exclusively hung around the Mexicans. Although she

   initially denied having prevented Byerly from leaving with the Mexicans on the night of

   her death, Roberts stated that the Mexicans left the bar at 11:30 p.m., only minutes before

   Byerly departed.


                                                   2

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 2 of 28 PageID #: 4183
          Earl Horton, a bartender at the End Zone who knew Byerly and Jordan as patrons

   of the bar, testified that sometime between midnight and 1:00 a.m., Byerly and Jordan “had

   a discussion” after which Jordan left quickly though the back door and Byerly seemed

   upset. He testified that when Byerly left through the front door, he followed her outside

   and asked if she was “okay.” Because he was concerned for her safety, he walked to the

   edge of the building to watch her leave. He saw that Jordan was waiting outside the

   building and when Byerly walked up to him, Horton asked if they were “okay.” Jordan

   replied, “Yes, we’re fine.” Byerly nodded her head affirmatively and the two walked away

   in the direction of the motel next door.

          At approximately 6:30 a.m. on March 12, Byerly’s body was discovered on the side

   of Wheeler Road in Blount County about 1.2 miles from the End Zone and less than one-

   half mile from her apartment. She had been strangled and her throat slashed post-mortem.

          Blount County Detective Scott Carpenter executed a search warrant at Byerly’s

   apartment. He found no signs of a struggle. Officers also searched Jordan’s residence, a

   second-floor motel room at the Airport Inn and found a crumpled note in the garbage can

   under the sink. The note contained a communication between Jordan and Byerly. In an

   interview by Detective Carpenter on the day after the murder, Jordan stated that he met

   Byerly four or five nights earlier while playing pool at the End Zone. He explained that

   because Byerly was deaf and mute, they communicated by writing notes and that Byerly

   asked for his address after their initial meeting and visited his residence later that night.

   Jordan told the detective they communicated in writing for about thirty minutes and he

   drove her home. Jordan stated that on the evening of the murder, he was shooting pool
                                                3

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 3 of 28 PageID #: 4184
   when Roberts asked for someone to help Byerly because people were taking advantage of

   her. He explained that he discouraged Byerly from leaving the bar with another man and

   that after her Mexican friends had gone, Byerly declined his offer of a ride home. Jordan

   stated that Byerly left first and that he finished his beer before leaving through the back

   door. He initially maintained that was the last time he saw Byerly, but, later, when

   confronted with the note police had found in his trash can, he admitted that Byerly had

   been in his room that night. He stated that Byerly was waiting outside the End Zone and

   followed him home. Because he was interested only in sex and refused a romantic

   relationship with her, Byerly left his apartment after approximately fifteen minutes. Jordan

   denied having sex with Byerly that night and denied having killed her. He agreed to

   provide police with blood and hair samples and consented to have his car impounded for

   examination. Byerly’s blood was not found in the car.

          In an interview five days later, Jordan acknowledged that he was angry with Byerly

   on the night of the murder because “she couldn’t take no for an answer.” He denied,

   however, that he had been angry enough to kill Byerly and further denied having hit her or

   harmed her in any way.

          Dr. David Gilliam, medical examiner, estimated that Byerly had been dead for three

   to five hours before her body was found. He testified that although her throat had been cut,

   the cause of death was manual strangulation. The cuts to her throat were done post-

   mortem.

          Sharon Monterrosol testified that she first met Byerly at the residence of a friend

   the November prior to her murder. She recalled that Byerly, who was with her boyfriend,
                                                4

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 4 of 28 PageID #: 4185
   Marco Villo-Gomez, had a black eye.        Monterrosol stated that at some point after

   Christmas 1997, some two months before the murder, she overheard Villo-Gomez say that

   he was going to kill “her.” Monterrosol stated that Villo-Gomez did not identify Byerly

   by name and that he had been drinking and was angry at the time of the remark. She further

   testified that later, she again overheard Villo-Gomez, whom she described as “very drunk”

   and very angry,” say in Spanish that he was “going to kill the bitch.” During cross-

   examination, Monterrosol acknowledged that Villo-Gomez appeared to care about Byerly

   and was “very protective” of her. She stated that in March of 1998, Villo-Gomez lived in

   Morristown but would sometimes visit on weekends, staying with relatives in Byerly’s

   apartment complex.

          At trial, the defense introduced documents concerning an April 9, 1998, plea of

   guilty by Villo-Gomez to a charge of assault involving Byerly. The warrant completed by

   Byerly stated that on October 16, 1997, while at her own residence, she and Villo-Gomez

   became engaged in an argument when without provocation Villo-Gomez “struck her

   several times about the arms and chest in a knowing, intentional, and reckless manner.”

   The judgment reflected that Villo-Gomez received a sentence of eleven months, twenty-

   nine days for assaulting Byerly.

          Rhonda Gillespie testified that Byerly and Villo-Gomez ended their romantic

   relationship at the beginning of December 1997, and Gillespie had not seen Villo-Gomez

   since that time.

          David Cockrill, Byerly’s next door neighbor, testified that Byerly generally

   frequented with Mexicans who lived in the apartment complex. He stated that Byerly was
                                               5

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 5 of 28 PageID #: 4186
   unemployed and received a Social Security disability check every month but that she would

   often use her money to purchase beer and cigarettes for the Mexicans. He recalled being

   awakened at approximately 3:00 a.m. the night of Byerly’s death by a disturbance at her

   apartment. Cockrill described overhearing a male voice shouting angrily in Spanish, which

   he could not understand. He could also hear Byerly grunting, which “was about the only

   noise she could make.” Cockrill told police about the incident, which he estimated to have

   lasted for about five minutes.

          Connie Collins resided at the Cerritos West Apartments and lived upstairs and one

   door over from Byerly. She testified that she was awakened between the hours of 2:30 and

   4:00 to loud arguing. It was coming from Byerly’s apartment. She could hear Byerly

   grunting as if she was arguing back. She also heard a Hispanic male with broken English

   arguing with her. After the argument stopped, Collins heard the apartment door slam and

   she saw a red Camaro leave the parking lot in a hurry. She reported the incident to her

   landlord the next day. Detective Carpenter testified that Collins made a report to the police

   at a gas station. Detective Carpenter stated that he gave the report regarding Collins to

   ADA Brooks. Defense counsel Whitt admitted he had information that Collins heard a

   disturbance in the morning hours of March 12, but he never spoke to Collins and did not

   recall whether he attempted to locate Collins.

          In the post-conviction proceedings, Jordan introduced documents from the

   investigative files of the Blount County Sheriff’s Department. Exhibit 6 included a Case

   Memorandum prepared by Detective Carpenter on June 23, 1998, detailing a telephone call

   from Alicia Holloway, who advised that she knew who killed Byerly. Holloway stated that
                                                6

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 6 of 28 PageID #: 4187
   she asked a Mexican named Alfredo, whom she met at the Airport Inn, whether he killed

   Byerly. He told her that he did and showed her the knife he used to slash her throat. The

   June 23 memo states that Detective Carpenter went to the Airport Inn, where the clerk

   directed him to rooms 224 and 225. Detective Carpenter learned that Alfredo stayed in

   room 225, and upon entering that room, Detective Carpenter took into evidence a knife that

   matched Holloway’s description, which he observed lying on a table.

          Exhibit 6 also included a Case Memorandum prepared by Detective Carpenter and

   dated June 24, 1998. This June 24 memo related Detective Carpenter’s attempts to locate

   Holloway. Detective Carpenter contacted the company where Holloway reported that she

   worked, but the company advised him that they did not have an employee named Alicia

   Holloway. Additionally, Detective Carpenter learned that no Tennessee driver’s license

   had been issued to an Alicia Holloway with the same birth date and address given by

   Holloway. He attempted to call the phone number she provided but only reached a

   recording that stated a long-distance access code was required to complete the call.

   According to the June 24 memo, Detective Carpenter concluded that the information

   provided by Holloway was untrue, so he did not further investigate Alfredo as a suspect.

          During the post-conviction proceedings, Jordan introduced a Case Memorandum

   dated March 13, 1998, prepared by Detective Carpenter. The March 13 memo stated that

   detectives interviewed through interpreters, foreign nationals residing in the Cerritos West

   Apartments. This memo listed eighteen names, although there were only sixteen interview

   reports dated March 13. The memo stated that the detectives photographed and

   fingerprinted eighteen individuals, but there were only sixteen statements. There were no
                                                7

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 7 of 28 PageID #: 4188
   statements from Alfredo Rubio Vaesia or Isidoro Covorrubias. Detective Carpenter

   explained that Vaesia and Covorrubias’s names had come up during the initial canvas, but

   they had not been interviewed. Detective Carpenter contends they were not interviewed

   until June 24, 1998. Because their names had come up, Detective Carpenter stated that he

   erroneously included their names on the March 13 memo. The record contains a separate

   report prepared by Sgt. Warren Headrick stating that 18 people were interviewed on March

   13 in connection with the investigation.

         The record contains a statement by Alfredo Rubio Vaesia to Detective Carpenter on

   June 24, 1998, in which Vaesia stated that he knew a woman named Alicia. Vaesia stated

   that he did not tell her that he killed Byerly. He further stated that he did not live in

   Tennessee in March 1998. Covorrubias was also interviewed on June 24. He was Vaesia’s

   employer and confirmed that Vaesia was not living in Blount County in March 1998. On

   the basis of these interviews, Detective Carpenter did not further investigate Vaesia or

   Covorrubias.

         The record also contains a document that Jordan’s counsel found in the Sheriff’s

   Department’s investigative files. The document summarized investigative activity from

   March 17, 1998, through June 23, 1998. The document related that on April 9, 1998,

   Deputy Doug Moore recovered a stainless steel paring or butcher type knife from Teresa

   Webb on Wheeler Road.        The knife was recovered on the north side of the road

   approximately 3/10 of a mile from the crime scene. Deputy Moore gave the knife to CST

   Muncy for processing. The knife was not tested for evidence because it had been exposed

   to the elements and the officer concluded it was unlikely it contained any fingerprints.
                                              8

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 8 of 28 PageID #: 4189
   Jordan did not learn of the knife found on Wheeler Road until the post-conviction

   investigation.

          Defendant Carpenter was the lead investigator on the case and was responsible for

   gathering all the evidence, securing the evidence, preserving the evidence, and then

   presenting the evidence to the District Attorney’s office. When investigating a murder,

   Carpenter kept an investigative file that was also called a “murder book.” A murder book

   is a case file that is a compilation and documentation of all the activity on the case that is

   kept in a three-ring binder in separate sleeves. Carpenter resigned from the Blount County

   Sheriff’s Department in 2004. He had no involvement in the post-conviction hearing or

   the second murder trial, where Jordan was acquitted.

          Detective Jim Widener worked in the Criminal Investigations Division of the Blount

   County Sheriff’s Department in March 1998. Detective Widener testified that Detective

   Carpenter was the lead investigator in the case and he was second to Detective Carpenter.

   According to Detective Widener, Detective Carpenter was in charge of maintaining

   documentation related to the case, including compiling the murder book. He explained

   that the murder book was the entire investigative file, which contained lab reports and

   witness interviews. Detective Widener testified that he did not meet with defense counsel

   during discovery but that Detective Carpenter did. He said that the Sheriff’s Department

   had an open file policy.

          James Brooks testified that in 2002, he was the Assistant District Attorney in Blount

   County assigned to prosecute the case against Jordan. Brooks testified that he provided

   open file discovery to Jordan’s counsel, Jeff Whitt. He said that he and Whitt went to the
                                                 9

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 9 of 28 PageID #: 4190
 Sheriff’s office and “went through the entire investigation file” and the physical evidence.

 Brooks said that he asked investigators to present their hand-written notes, and Whitt went

 through every note that existed in the file in his presence. He stated that he gave Whitt

 everything, whether in his view it was exculpatory or not.

        Stanley Barnett, Jordan’s first counsel, stated the Wheeler Road knife was not

 disclosed to him. He testified the knife would have been significant to his investigation

 and would have allowed him to impeach the thoroughness and reliability of the police

 investigation. He also stated that the March 13 memo was not disclosed. He acknowledged

 that the prosecutor disclosed documents from the investigative file, but the March 13 memo

 was not among the documents disclosed.

        Jeff Whitt testified that Jordan retained him in either 2000 or 2001 to represent him

 after his previous counsel, Stanley Barnett, withdrew. Whitt had no recollection of law

 enforcement finding a knife in a field 3/10 of a mile from the crime scene. Whitt further

 testified that he was not familiar with the March 13 case memo. He stated that the March

 13 case memo would be relevant to show that Vaesia lied to law enforcement in his June

 24 statement, when he said he was not in East Tennessee until May 1998 and that he did

 not know anything about Byerly’s murder. Whitt testified that the information was

 material because the evidence could have been used to maintain, or to find, some possible

 defense or witness. He also said that he would have cross-examined and impeached

 Detective Carpenter’s investigation with the March 13 case memo.

        Detective Carpenter testified that Blount County had an “open file policy” wherein

 the detectives maintained an investigative file that contained all the investigative materials
                                              10

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 10 of 28 PageID #:
                                    4191
 – reports, investigative summaries, and other materials developed by the detectives and

 crime scene technicians. The policy, practice, and custom of Blount County was for the

 detectives to provide the investigative file and all its materials to the District Attorney’s

 office, and the DA made determinations whether materials were exculpatory and/or

 inculpatory. Detective Carpenter further stated that the policy, practice, and custom of

 Blount County was that the detectives would provide their investigative file directly to a

 criminal defense attorney, if requested. The policy, practice, and custom of Blount County

 was that no materials could be removed from the investigative file and all materials were

 to be provided to the DA’s office. Detectives and officers were trained that all materials

 were to be placed and maintained within the investigative file and provided to the

 prosecutor’s office and to defense counsel upon request.

        As to physical evidence, Detective Carpenter stated the detective would mark it,

 give it to the CST, the CST would log the evidence, and then it would be placed into an

 evidence box for storage in an evidence room. If any person (detective or criminal defense

 attorney) wanted to check out or view evidence, that individual had to be escorted by a

 CST. Detective Carpenter testified that no individual could check out or view evidence

 without a notation being made on the log. No physical evidence was to be removed from

 storage unless properly noted. Detectives and officers were trained to place all physical

 evidence in the CST department for them to notate, place, and keep the physical evidence.

 Detectives and officers were also trained not to withhold any materials from the

 prosecutor’s office or defense counsel.


                                              11

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 11 of 28 PageID #:
                                    4192
                                   II. Standard of Review

        The parties have filed cross-motions for summary judgment. Detective Carpenter

 and Blount County move to dismiss the claims against them under Federal Rule of Civil

 Procedure 56. Jordan moves for summary judgment arguing that the doctrines of res

 judicata and/or claim preclusion bar defendants from relitigating his Brady claims for

 suppression of the Wheeler Road knife and the March 13 memo.

        Summary judgment under Rule 56 of the Federal Rules of Civil Procedure is proper

 “if the movant shows that there is no genuine dispute as to any material fact and the movant

 is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party bears

 the burden of establishing that no genuine issues of material fact exist. Celotex Corp. v.

 Cattrett, 477 U.S. 317, 330 n. 2 (1986); Moore v. Philip Morris Co., Inc., 8 F.3d 335, 339

 (6th Cir. 1993). All facts and inferences to be drawn therefrom must be viewed in the light

 most favorable to the nonmoving party. Matsushita elec. Indus. Co. Ltd v. Zenith Radio

 Corp., 475 U.S. 574, 587 (1986); Burchett v. Keifer, 301 F.3d 937, 942 (6th Cir. 2002).

        Once the moving party presents evidence sufficient to support a motion under Rule

 56, the nonmoving party is not entitled to a trial merely on the basis of allegations. Celotex,

 477 U.S. at 317. To establish a genuine issue as to the existence of a particular element,

 the nonmoving party must point to evidence in the record upon which a reasonable finder

 of fact could find in its favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

 The genuine issue must also be material; that is, it must involve facts that might affect the

 outcome of the suit under the governing law. Id.


                                               12

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 12 of 28 PageID #:
                                    4193
        The standards upon which the court evaluates motions for summary judgment do

 not change when, as here, both parties seek to resolve the case through the vehicle of cross-

 motions for summary judgment. The fact that both parties have moved for summary

 judgment does not mean that the court must grant judgment as a matter of law for one side

 or the other; summary judgment in favor of either party is not proper if disputes remain as

 to material facts. Rather, the court must evaluate each party’s motion on its own merits,

 taking care in each instance to draw all reasonable inferences against the party whose

 motion is under consideration. Taft Broadcasting Co. v. United States, 929 F.2d 240, 248

 (6th Cir. 1999).

                                        III. Analysis

        Qualified Immunity

        Jordan has brought wrongful conviction claims for violations under the Due Process

 clause related to (1) Brady violations, (2) destruction of evidence, (3) denial of access to

 the courts, and (4) state law negligence. Defendant Carpenter asserts he is entitled to

 qualified immunity as to any wrongful conviction claim under § 1983 and under state law.

        If a police officer violates the Constitution, § 1983 provides a civil remedy for those

 injured by the violation. Peffer v. Stephens, 880 F.3d 256, 263 (6th Cir. 2018). But officers

 sued under the aegis of § 1983 are protected from liability by the doctrine of qualified

 immunity “insofar as their conduct does not violate clearly established statutory or

 constitutional rights of which a reasonable person would have known.” Pearson v.

 Callahan, 555 U.S. 223, 231 (2009). Qualified immunity does not apply if (1) “on the

 plaintiff’s facts,” a constitutional violation occurred, and (2) the alleged violation was of
                                              13

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 13 of 28 PageID #:
                                    4194
 “clearly established constitutional rights of which a reasonable person would have known.”

 Hoover v. Radabaugh, 307 F.3d 460, 465 (6th Cir. 2002).

        In Brady v. Maryland, 373 U.S. 83, 87 (1963), the Supreme Court held “that the

 suppression by the prosecution of evidence favorable to an accused upon request violates

 due process where the evidence is material either to guilt or to punishment, irrespective of

 the good faith or bad faith of the prosecution.” Prosecutors are not the only state actors

 bound by Brady, and “police can commit a constitutional deprivation analogous to that

 recognized in Brady by withholding or suppressing exculpatory material.” Moldowan v.

 City of Warren, 578 F.3d 351, 379 (6th Cir. 2009). “As far as the Constitution is concerned,

 a defendant is equally deprived of his due process rights when the police rather than the

 prosecutor suppress exculpatory evidence because, in either case, the impact on the

 fundamental fairness of the defendant’s trial is the same.” Id. at 379. Where the police

 have in their possession evidence that they know or should know “might be expected to

 play a significant role in the suspect’s defense,” the concealment of that evidence can never

 be done in good faith. Id. at 388-89.

        Brady claims have three elements, (1) the evidence at issue must be favorable to the

 accused, either because it is exculpatory or because it is impeaching, (2) the evidence must

 have been suppressed by the State, either willfully or inadvertently, and (3) prejudice must

 have ensued.” Strickler v. Greene, 527 U.S. 263, 281-82 (1999).

        Even though the state’s obligation under Brady is managed by the prosecutor’s

 office, that obligation “applies to relevant evidence in the hands of the police, whether the

 prosecutors knew about it or not, whether they suppressed it intentionally or not, and
                                              14

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 14 of 28 PageID #:
                                    4195
 whether the accused asked for it or not.” Moldowan, 578 F.3d at 378. The Supreme Court

 has found that Brady “encompasses evidence known only to police investigators and not

 to the prosecutor.” Strickler v. Greene, 527 U.S. 263, 280-81 (1999).

        Carpenter claims he is entitled to qualified immunity because there is no

 “affirmative evidence” that he personally withheld any evidence. He conducted his

 investigation, compiled all evidence into his murder book and provided a copy of the book

 to the ADA. Thereafter, he would give copies of any additional materials to the ADA for

 inclusion in the ADA’s copy of the murder book. Carpenter contends he provided all

 evidence to ADAs Bailey and Books, thus complying with his obligation under Brady.

 Carpenter argues he did not participate in the determination of what was exculpatory or

 inculpatory evidence, or otherwise participate in a determination of what evidence would

 be provided to defense counsel. Carpenter testified that the knife, related Case Activity

 Report, the March 13 memo, and the Collins statement were all present in the murder book

 and/or evidence room when Jordan was initially tried in 2002. And, the knife, Case

 Activity Report, March 13 memo, and the Collins statement were all present in the murder

 book and/or evidence room when Jordan’s post-conviction counsel reviewed the evidence.

 The last time Carpenter touched the murder book was during Jordan’s first trial that

 concluded in 2002. After trial, the murder book was taken back to the crime tech area.

 Carpenter resigned from the Blount County Sheriff’s office in 2004. Carpenter did not

 participate or testify in the post-conviction proceeding.

        Both defense counsel, Jeff Whitt and Stanley Barnett, testified that the March 13

 memo and the Wheeler Road knife were not disclosed to them. Moreover, Whitt sent
                                              15

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 15 of 28 PageID #:
                                    4196
 defendants a discovery request to view the murder book as it was kept by the sheriff’s

 office. The documents in the investigative file were kept in plastic sleeves. Counsel

 videotaped the contents of the file. The video shows that there are empty sleeves in the

 file. Jordan contends the empty sleeves could have held documents that are no longer there.

        Jordan contends that the March 13 case memo shows that Vaesia was in fact

 interviewed by police on March 13, a day after Byerly’s murder. Defense counsel testified

 that this document was not disclosed to them and that it was material to Jordan’s defense.

 Counsel testified the memo is both favorable and material because it tends to show that

 Vaesia was present the day after the murder, that he knew about the murder, that he lied to

 the police about his presence, and his knowledge of the murder.

        As for the Wheeler Road knife, the police failed to conduct any tests on the knife to

 determine if it was connected to Byerly’s murder. Her throat was cut 11 times, which was

 consistent with a small, sharp knife; and, the knife was found in the vicinity of the crime

 scene. Detective Widener testified that there were tests that the state could have performed

 on the knife, including fingerprint, DNA, blood type, and showing the knife to potential

 witnesses to see if they could identity it. Detective Widener admitted that the state

 performed no tests or investigation of the knife. Disclosure of the knife would have enabled

 trial counsel to decide whether to have the knife independently tested. Jordan contends

 this evidence could have been used to impeach the reliability and thoroughness of the

 investigation and would have been material to his defense. Jordan argues that although

 police recovered a knife from Vaesia, the police did nothing to investigate his knife because

 they concluded he was not involved in Byerly’s murder. Had tests established that either
                                              16

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 16 of 28 PageID #:
                                    4197
 knife was involved in Byerly’s murder and implicated someone other than Jordan, the

 evidence would have been highly exculpatory.

          ADA Brooks testified that in 2002, he provided open file discovery to Jordan’s

 counsel, Jeff Whitt. He and Whitt went to the Sheriff’s office and “went through the entire

 investigation file” and the physical evidence. Brooks asked investigators to present their

 hand-written notes, and Whitt went through every note that existed in the file in his

 presence. Detective Carpenter was in charge of maintaining documentation related to the

 case, including compiling the murder book. The murder book was the entire investigative

 file, which contained lab reports and witness interviews. Both of Jordan’s trial counsel

 testified that they were unaware of the Wheeler Road knife, the Case Activity Report, and

 the March 13 memo; therefore, the evidence was not disclosed to them as required by

 Brady.

          Construing the testimony in a light most favorable to Jordan, there is a question of

 material fact as to whether Detective Carpenter suppressed evidence. The Court is troubled

 by the testimony of not one but two defense attorneys that this evidence was not disclosed

 to them.     The record shows that the prosecutor and defense counsel reviewed the

 investigative file as it was kept by Detective Carpenter in the Blount County Sheriff’s

 Office. Jordan says evidence was withheld; defendants say it was not and defense counsel

 overlooked it or did not find it material. The Court does not weigh the evidence or

 determine the truth of the matter. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249

 (1986). This question of fact must be reserved for trial. Further, the contradictory

 testimony requires a determination of the testifying witnesses’ credibility. The credibility
                                               17

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 17 of 28 PageID #:
                                    4198
 of witnesses is peculiarly within the province of the jury, and a trial court should never

 substitute its opinion of the credibility of witnesses for that of the jury. Werthan Bag Corp.

 v. Agnew, 202 F.2d 119, 122-23 (6th Cir. 1953).

        As for Detective Carpenter’s claim of qualified immunity, in 1975 it was clearly

 established that prosecutorial withholding of exculpatory evidence violates a criminal

 defendant’s Fourteenth Amendment right to due process. See Brady, 373 U.S. at 86-87.

 Multiple circuits have also recognized that Brady claims can be based on the conduct of

 law-enforcement officers – as distinct from prosecutors – who have allegedly withheld

 exculpatory evidence. See Jackson v. City of Cleveland, 925 F.3d 793, 823 (6th Cir. 2019)

 (collecting cases). Thus, it was clearly established that Detective Carpenter had a

 Fourteenth Amendment obligation to disclose exculpatory evidence. The court finds

 Carpenter is not entitled to qualified immunity as to the Wheeler Road Knife or the March

 13 memo.

 Statement of Connie Collins

        The Court finds there was no Brady violation relating to the statement of Connie

 Collins. During the post-conviction hearing, Whitt testified he was aware of Collins’

 statement and the fact that she was interviewed. Although he considered the statement

 potentially exculpatory, he never spoke to Collins and did not recall whether he attempted

 to locate Collins. The Court finds that Collins’ statement was not withheld from Jordan.

 Whitt had notice that she gave a statement to police and he could have inquired or taken

 further action to obtain it. A reasonable defendant would have pursued that inquiry, but

 counsel did not do so. See United States v. Todd, 920 F.2d 399, 405 (6th Cir. 1990)
                                              18

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 18 of 28 PageID #:
                                    4199
 (defendant was aware of the essential facts that would enable him to take advantage of the

 exculpatory evidence). Accordingly, because the evidence was available to Jordan from

 sources other than the state, and counsel was aware of the essential facts necessary for him

 to obtain that evidence, the Brady rule does not apply.

 Destruction of Evidence

        Jordan persists in claiming that evidence was destroyed by defendants in this case.

 However, as previously found by the Court, the Wheeler Road knife and the March 13

 memo were found by Jordan’s post-conviction counsel and thus, were not destroyed.

 Jordan’s claim for destruction of evidence is dismissed.

 State Law Negligence Claims

        Jordan asserts Detective Carpenter is personally liable under Tennessee law for

 negligently withholding evidence.

        Defendants respond that any claim for negligence under Tennessee law should be

 dismissed because Detective Carpenter has immunity under the Tennessee Governmental

 Tort Liability Act (TGTLA) as to any general negligence claim.

        Tennessee codified its sovereign immunity law in the TGTLA. Tenn. Code Ann. §

 29-20-101, et seq. Section 29-20201(a) provides that “except as may be otherwise

 provided . . . all governmental entities shall be immune from suit for any injury which may

 result” from the exercise of government duties. No party may bring a suit against the State

 except “in such manner and in such courts as the Legislature may by law direct.” Davidson

 v. Lewis Bros. Bakery, 227 S.W.3d 17, 19 (Tenn. 2007). The state includes municipalities.

 Id. The TGTLA removes immunity for “injury proximately caused by a negligent act or
                                             19

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 19 of 28 PageID #:
                                    4200
 omission of any employee within the scope of his employment,” but provides a list of

 exceptions to this removal of immunity. Tenn. Code Ann. § 29-20-205. Injuries that arise

 out of civil rights are one such exception, that is, sovereign immunity continues to apply in

 those circumstances. Id.

        Jordan’s negligence claim against Blount County and any of its employees is

 governed by the TGTLA. The Sixth Circuit has held that the TGTLA’s “civil rights”

 exception includes tort claims that arise out of civil rights violations. Johnson v. City of

 Memphis, 617 F.3d 864, 872 (6th Cir. 2010) (plain language of the TGTLA preserves

 immunity for suits claiming negligent injuries arising from civil rights violations). Jordan’s

 negligence claim arises out of the same circumstances giving rise to his civil rights claim

 under § 1983 for violation of his constitutional rights. The Court finds that the TGTLA’s

 civil rights exception applies and the Blount County Defendants are immune from suit on

 the state law negligence claim.

 Municipal Liability

        A municipality may not be held liable under § 1983 on a respondeat superior theory,

 in other words, “solely because it employs a tortfeasor,” D’Ambrosio v. Marino, 747 F.3d

 378, 388-89 (6th Cir. 2014). Instead, a plaintiff must show that “through its deliberate

 conduct, the municipality was the moving force behind the injury alleged.” Alman v. Reed,

 703 F.3d 887, 903 (6th Cir. 2013). A plaintiff does this by showing that the municipality

 had a “policy or custom” that caused the violation of his rights. Monell, 436 U.S. at 694.

        There are four methods of showing the municipality had such a policy or custom:

 the plaintiff may prove (1) the existence of an illegal official policy or legislative
                                              20

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 20 of 28 PageID #:
                                    4201
 enactment; (2) that an official with final decision making authority ratified illegal actions;

 (3) the existence of a policy of inadequate training or supervision; or (4) the existence of a

 custom of tolerance or acquiescence of federal rights violations. Burgess v. Fischer, 735

 F.3d 462, 478 (6th Cir. 2013).

        The manner in which a police force chooses to train its officers is “necessarily a

 matter of policy.” Spell v. McDaniel, 824 F.2d 1380, 1389 (4th Cir. 1987). Therefore, the

 inadequacy of police training may serve as the basis for § 1983 liability, but “only where

 the failure to train amounts to deliberate indifference to the rights of persons with whom

 the police come into contact.” Canton v. Harris, 489 U.S. 378, 388 (1989). Deliberate

 indifference is a stringent standard of fault, requiring proof that a municipal actor

 disregarded a known or obvious consequence of his action. Bd. of Cty. Comm’rs v. Brown,

 520 U.S. 397, 410 (1997). In other words, the risk of a constitutional violation arising as

 a result of the inadequacies in the municipal policy must be “plainly obvious.” Gregory v.

 City of Louisville, 444 F.3d 727, 752 (6th Cir. 2006).

        A plaintiff may meet this standard by showing either: (1) prior instances of

 unconstitutional conduct demonstrating that the city had notice that the training was

 deficient and likely to cause injury but ignored it; or (2) evidence of a single violation of

 federal rights, accompanied by a showing that the city had failed to train its employees to

 handle recurring situations presenting an obvious potential for such a violation. Campbell

 v. City of Springboro, 700 F.3d 779, 794 (6th Cir. 2012). A custom of failing to train its

 officers on the handling of exculpatory materials is sufficient to establish the requisite fault


                                               21

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 21 of 28 PageID #:
                                    4202
 on the part of the municipality for a deliberate-indifference claim. Gregory, 444 F.3d at

 754.

        Jordan argues that Blount County had a policy of inadequate training or supervision

 of its officers as to their obligation to disclose exculpatory evidence under Brady. In order

 to show that a municipality is liable for a failure to train its employees, a plaintiff must

 establish that: (1) the city’s training program was inadequate for the tasks that officers must

 perform; (2) the inadequacy was the result of the city’s deliberate indifference; and (3) the

 inadequacy was closely related to and actually caused the injury. Ciminillo v. Stricher, 434

 F.3d 461, 469 (6th Cir. 2006).

        Blount County admits that it provides no standardized training to officers on Brady,

 and that the training, if any, an officer receives is entirely dependent on seminars an officer

 elects to attend. Blount County also admits it has no written policies or procedures on

 Brady. Blount County relies on its open file policy to comply with its Brady obligations.

 Defendants have produced no records that Detective Carpenter was trained in an open file

 policy or to show that its officers in general receive training on that policy.

        Blount County argues that it does not need to provide training on Brady because the

 open file policy does not require officers to exercise their discretion on what to disclose,

 which would require that the officer know when disclosure is mandated. Rather, the

 County requires the officer to put everything in the file and give the entire file to the

 prosecutor.

        Here, there is no dispute of material fact that Blount County provided no

 standardized training on Brady and that it did not require such training. Any training an
                                               22

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 22 of 28 PageID #:
                                    4203
 officer receives on Brady is up to the individual officer. The record also contains evidence,

 taken in a light most favorable to Jordan, that the County’s open file policy allows its

 officers discretion as to what to include in their investigative files. The Court finds there

 is a genuine issue of material fact as to whether Blount County’s training of its officers in

 their disclosure obligations was sufficient, and summary judgment on this claim is

 inappropriate.

 Claim for Punitive Damages

        Defendants argue that Jordan cannot recover punitive damages because punitive

 damages cannot be awarded against a local government entity. See City of Newport v. Fact

 Concerts, Inc., 453 U.S. 247, 271 (1981). Jordan has not responded to defendants’ motion

 for summary judgment as to punitive damages and pursuant to LR 7.2, his failure to

 respond will be deemed a waiver of any opposition to the relief sought. This waiver occurs

 both where a party expressly concedes a point and where a party fails to respond to

 arguments made by its opponent. Taylor v. Unumprovident Corp., 2005 WL 3448052 at

 *2 (E.D.Tenn. Dec. 14, 2005) (citing Guster v. Hamilton Cnty Dept of Ed., 2004 WL

 1854181 at *7 (E.D.Tenn. Mar. 2, 2004) (holding an argument not addressed in the

 responding party’s brief is deemed waived). Because Jordan did not respond to defendant’s

 specific arguments regarding punitive damages, he has waived any opposition to the relief

 sought. Accordingly, because Jordan has not shown that he can recover punitive damages

 against these defendants, his claim for punitive damages is dismissed.

 Statute of Limitations


                                              23

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 23 of 28 PageID #:
                                    4204
        Defendants renew their argument that Jordan’s claims are barred by the applicable

 statute of limitations. The Sixth Circuit held that the proceedings in Jordan’s case did not

 terminate when the Tennessee Court of Appeals remanded the case for a new trial, but

 when Jordan was acquitted at his retrial because the criminal proceedings continued against

 him after the remand and only ended upon his acquittal. Thus, the Sixth Circuit Court of

 Appeals held that this case was filed within the statute of limitations. See Jordan v. Blount

 Cnty, 885 F.3d 413 (6th Cir. 2018). Defendants appealed to the United States Supreme

 Court, which denied review [Doc. 95].

        Pending at the same time was McDonough v. Smith, 139 S. Ct. 2149 (2019). In

 McDonough, the Supreme Court held the statute of limitations for a fabricated evidence

 claim does not begin to run until the criminal proceedings against the defendant have

 terminated in his favor. Id. at 2155. The Court held that malicious prosecution was the

 most analogous claim and that it required the favorable termination of the criminal

 proceedings.   Id. at 2156.     The Court concluded that the statute of limitations for

 McDonough’s § 1983 claim began to run when the criminal proceedings against him were

 terminated in his favor, that is, when he was acquitted at his second trial. This is in accord

 with the Sixth Circuit’s decision in this case. None of the cases cited by defendants in their

 renewed argument warrant a different result. See Savory v. Cannon, 947 F.3d 409 (7th Cir.

 2020) (Plaintiff’s § 1983 claim accrued, and statute of limitations commenced when

 governor pardoned him, not when he was released from custody); Mills v. Barnard, 869

 F.3d 473 (6th Cir. 2017) (limitations period on inmate’s § 1983 claim of withholding

 evidence began to run when inmate’s criminal proceeding was terminated); Kislowski v.
                                              24

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 24 of 28 PageID #:
                                    4205
 Kelley, 2020 WL 495059 (N.D.N.Y. Jan. 30, 2020) (For purpose of § 1983 claim of

 malicious prosecution, prosecution terminates in a plaintiff’s favor when the criminal

 proceedings against him are terminated in a manner indicating his innocence); Burley v.

 Baltimore Police Dept., 2019 WL 6253251 (D.Md. Nov. 22, 2019) (Claim accrued on date

 that criminal proceedings terminated in arrestee’s favor); Watkins v. Healy, 2019 WL

 6907350 (E.D.Mich. Dec. 19, 2019) (Favorable termination of the underlying proceedings

 is an essential element of constitutional claim and did not accrue until such termination

 occurred); Pippin v. City of Reynoldsburg, 2019 WL 4738014 (S.D.Ohio Sept. 27, 2019)

 (Plaintiff’s claim accrued when the proceedings against him terminated in his favor, that

 is, when the prosecutor entered nolle prosequi). Accordingly, the Court find Jordan’s

 complaint timely and defendant’s statute of limitations argument is without merit.

 Res Judicata/Claim Preclusion

        Jordan moves for summary judgment arguing that the doctrines of res judicata

 and/or claim preclusion bar defendants from relitigating his Brady claims for suppression

 of the Wheeler Road knife and the March 13 memo. In support of the motion, Jordan

 asserts that defendants had the same interest in the subject matter of the litigation as the

 state had in the post-conviction case, i.e., proving that the evidence was not withheld and

 that it was neither favorable nor material.

        Defendants respond that the post-conviction court was concerned with whether the

 State of Tennessee (the prosecutor’s office) discharged its duty under Brady based on its

 “open file policy.” In doing so, the state court was concerned with the prosecutor’s office

 and not anybody or anything associated with Blount County. The state court was not
                                               25

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 25 of 28 PageID #:
                                    4206
 concerned with whether Blount County had an improper policy, practice, or procedure

 regarding Brady evidence and was not concerned with whether Detective Carpenter

 suppressed evidence. The specific issues under § 1983 were not litigated and the Blount

 County defendants were not in privity to the parties involved in the post-conviction

 proceeding.

        Federal courts must apply state collateral estoppel law when determining whether a

 state court’s judicial determination has preclusive effect in a § 1983 action. Haring v.

 Prosise, 426 U.S. 306, 313 (1983). Under Tennessee law, the party asserting a defense

 predicated on res judicata or claim preclusion must demonstrate (1) that the underlying

 judgment was rendered by a court of competent jurisdiction, (2) that the same parties or

 their privies were involved in both suits, (3) that the same claim or cause of action was

 asserted in both suits, and (4) that the underlying judgment was final and on the merits.

 Lien v. Couch, 993 S.W.2d 53, 56 (Tenn.Ct.App. 1998). Defendants acknowledge that the

 underlying judgment was rendered by a court of competent jurisdiction and that the

 judgment was final and on its merits. However, they argue Jordan’s arguments for res

 judicata/claim preclusion fail because the Blount County defendants were not parties or in

 privity to actual parties in the post-conviction proceeding and the “same claim or cause of

 action” was not asserted in the post-conviction proceeding.

        The Sixth Circuit has rejected Jordan’s argument for offensive claim preclusion in

 § 1983 cases. Specifically, the Sixth Circuit holds that any officer in his individual capacity

 and the governmental entity responsible for the investigation of a criminal matter are not

 considered the same or in privity to the prosecuting authority in charge of litigating an
                                               26

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 26 of 28 PageID #:
                                    4207
 underlying criminal matter.      Hardesty v. Hamburg Twp., 461 F.3d 646 (6th Cir. 2006)

 (police officer defendants in a § 1983 case are not in privity with the prosecution of a

 related criminal case and do not have a personal stake in the outcome of the criminal case);

 Burda Bros. v. Walsh, 22 Fed. Appx. 423 (6th Cir. 2001) (rejecting attempt to use collateral

 estoppel offensively against a defendant officer in a § 1983 action because the officer was

 not party to or in privity with a party to the state criminal action); Kegler v. City of Livonia,

 173 F.3d 429 j(6th Cir. 1999) (same); Wallace v. Mamula, 30 F.3d 135 (6th Cir. 1994)

 (same).

        Here, the Court finds the Blount County defendants did not have an interest which

 was bound by the state proceeding. Blount County was not a party to the state proceeding.

 Detective Carpenter was not a party to the proceeding, was not a witness, and was not asked

 to participate. These defendants did not have a full and fair opportunity to litigate the §

 1983 issues since they had no control over the state proceeding and they did not control the

 state’s presentation of the case. The Blount County defendants had no reason to assert any

 defenses that would otherwise be applicable in a civil suit and they had no right to appeal

 the state proceeding, all of which denied them a full opportunity to contest the state

 findings. Accordingly, the Court finds Jordan is not entitled to summary judgment

 regarding any Brady claim based on the res judicata/claim preclusion doctrines.

        Based on the Sixth Circuit authority cited above, the Court finds the Blount County

 defendants are not barred from litigating whether there was a Brady violation or whether

 they may be held liable.


                                                27

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 27 of 28 PageID #:
                                    4208
       Accordingly, plaintiff’s motion for summary judgment [Doc. 119] is DENIED in

 its entirety; defendants’ motion for summary judgment [Docs. 113, 124] is GRANTED

 in part and DENIED in part as follows:

       1. Detective Carpenter is not entitled to qualified immunity.

       2. There was no Brady violation relating to the statement of Connie Collins.

       3. Jordan’s claim for destruction of evidence is dismissed.

       4. Jordan’s claim for negligence under Tennessee law is dismissed.

       5. Blount County’s motion for summary judgment is denied.

       6. Jordan’s claim for punitive damages is dismissed.

       IT IS SO ORDERED.


                                  ____________________________________________
                                  CHIEF UNITED STATES DISTRICT JUDGE




                                            28

Case 3:16-cv-00122-PLR-DCP Document 217 Filed 04/30/20 Page 28 of 28 PageID #:
                                    4209
